      Case 1:17-cv-11441-PBS Document 174 Filed 08/02/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



STEPHEN F. CASS,

                    Plaintiff,

                       vs.                                  C.A. NO I:I7-cv-1144I


TOWN OF WAYLAND, WAYLAND
PUBLIC SCHOOLS, WAYLAND POLICE
DEPARTMENT, PAUL STEIN, BRAD
CROZIER, ALLYSON MIZOGUCHI, and
JAMES BERGER (MISNAMED),

                  Defendants.


                       fPROPOSEDl JUDGMENT IN A CIVIL CASE

       This action came before this courtfor a trial by jury, which commenced on July 8,2019.
The issues have beentried and thejury has rendered its verdict, which was read in open courton
July 19,2019.

       IT IS ORDERED AND ADJUDGED;

        Judgment for Plaintiff Stephen F. Cass against Defendants Town ofWayland and
Wayland Public Schools, as to Count II (Violation ofthe Massachusetts Whistleblower
Protection Act), in the amount of$250,000 with the addition ofpre-judgment interest ata rate of
12% per annum from May 8,2017, as calculated by the clerk ofcourt atthe appropriate time.
Judgment for the Defendants, Town ofWayland and Wayland Public Schools, as toCount I
(Violation ofTitle IX). In accordance with the Court's May 30, 2019 Memorandum and Order
allowing the Defendants' Motion for Summary Judgment (in part), Judgment for Defendants
with respect to Counts III (Malicious Prosecution), IV (Intentional Infliction ofEmotional
Distress), V(Violations of42 U.S.C. § 1983 and Mass. Gen. Laws ch. 12, § 1IH), and VI
(Defamation). Count VII (Intentional Interference with Contractual Relations) was voluntarily
withdrawn by Plaintiff during trial.

       The issues ofawarding (1) three times the lost wages, benefits and other remuneration
and interest thereon, (2) payment of attorneys' fees and costs to Plaintiff pursuant to the
Massachusetts Whistleblower Protection Act (Mass. Gen. L. c. 149 § 185(d)), and (3) the issue
ofreducing plaintiffs award for emotional distress on remittitur will be determined by this Court
following further briefing by the parties inaccordance with Fed. R. Civ. P. 59.
Case 1:17-cv-11441-PBS Document 174 Filed 08/02/19 Page 2 of 2
